DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner acknowledges applicants amendment to Claim 1 that overcome the previous rejection of Claims 1-8 under 35 U.S.C. 112(b).  Examiner withdraws this rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath (U.S Publication No. 2015/0322940), hereby referred to as “Horvath (2015)”, in view of Horvath (U.S Publication No. 2010/0174231), hereby referred to as “Horvath (2010)” and in further view of Nose (U.S. Publication No. 2004/0133061).    

Regarding Claim 1, Horvath (2015) teaches, a system for detecting a suction condition in an implantable blood pump (Para 0011), the system comprising: a controller in communication with the blood pump (Para 0019), the controller including a control circuit configured to (Para 0043); 
calculate a plurality of data values using a hysteresis window (Para 0019, 0044); calculate a present value during a time period (Para 0024), the hysteresis window (Fig 8B, Para 0055, 0084);  determine a suction detection threshold value using the plurality of data values (Para 0009); compare the present value during the time period to the suction detection threshold value (Para 0093); generate an alert when the present value exceeds the suction detection threshold value on a plurality of consecutive instances during the time period, the alert corresponding to a suction condition (Para 0093).
	Horvath (2015) fails to teach, the present value corresponding to a pump speed divided by a pump current; and classify a severity of a detected suction condition based on a loop having one or more severity regions based on the determined suction detection threshold.

It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Suction Detection System as taught by Horvath (2015), with the present value corresponding to a pump speed divided by a pump current as taught by Horvath (2010), since such a modification would provide the predictable result of establishing a present value parameter that can be used to more effectively calculate a suction condition within a blood pump. 
Nose teaches, classify a severity of a detected suction condition based on a loop having one or more severity regions based on the determined suction detection threshold (Para 12 -“The changing area of the plot pattern (represented by a Heart Pump Area (HPA) index) can be plotted against the movement of the plot pattern (represented by a Heart Pump Position (HPP) index) to provide a means for detecting any change in the normal condition of the pump system.  An abnormal condition may include a suction condition, an overpumping condition, or an underpumping condition.”, Fig. 1a-1c #5 – normal #10 Suction condition, Para 19 - “The condition of the pump system is related to the area of the plot pattern and the position of the plot pattern.  Therefore, a change in the area and/or position of the plot pattern indicates a change in condition of the pump system.  FIGS. 1A-1C show plots for both a normal pump condition 5 and an abnormal pump condition 10.”, Fig. 2 #12 – Normal #14/#16 – increased severity regions, Para 20 “In the example shown in FIG. 2, a normal flow rate of, for example, approximately 3.0 liters per minute results in plot pattern 12.  When the flow rate is reduced to approximately 1.0 liter per minute, the plot pattern is shifted to the left and has a reduced area, as shown by plot pattern 14.  A further reduction in the flow rate to approximately 0.1 liters per minute results in a further shift of the plot pattern to the left and a further reduction in the area of the plot pattern, as shown by plot pattern 16.”). 


Regarding Claim 2, Horvath(2015) in view of Horvath(2010) and Nose teaches, the system of Claim 1, wherein the time period is a one to five second hysteresis window (Para 0055, 0084).

Regarding Claim 3, Horvath(2015) in view of Horvath(2010) and Nose teaches, the system of Claim 1, wherein the plurality of data values includes a baseline value waveform between a 50th to 75th percentile relative to the hysteresis window (Fig 7A/7B Para 0080-0081).

Regarding Claim 4, Horvath(2015) in view of Horvath(2010) and Nose teaches, the system of Claim 3, wherein the baseline value waveform is an adaptive value (Fig 7A/7B Para 0080-0081).  

Regarding Claim 5, Horvath(2015) in view of Horvath(2010) and Nose teaches, the system of Claim 1, wherein the plurality of data values includes a first pulsatility percentile value between a 5th to 30th percentile relative to the hysteresis window and a second pulsatility percentile value between a 70th to 95th percentile value relative to the hysteresis window (Horvath 2010, Para 0036-0037, Fig. 8-11). 

Regarding Claim 6, Horvath(2015) in view of Horvath(2010) and Nose teaches, the system of Claim 5, wherein the control circuit is configured to calculate a pulsatility value waveform corresponding to a difference between the first pulsatility percentile value and the second pulsatility percentile value (Horvath 2010, Para 0036-0037, Fig. 8-11). 

Regarding Claim 7, Horvath(2015) in view of Horvath(2010) and Nose teaches, the system of Claim 6, wherein the control circuit is configured to determine the suction detection threshold value using a suction detection equation (Horvath Par 0022-0024), the suction detection equation including adding a baseline value waveform to the pulsatility value waveform, the pulsatility value waveform being multiplied by a multiplier (Horvath 0091-0093).

Regarding Claim 8, Horvath(2015) in view of Horvath(2010) and Nose teaches, the system of Claim 7, wherein the multiplier is a constant over a plurality of time periods (Para 0091).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792